Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10374486 (herein ‘the Patent Ref’). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent Ref and the present application claim the same invention.
Present Application
1.  An electric machine assembly comprising: a housing;  a shaft configured to operably couple with a source of rotational force and rotate about a rotational axis and having a shaft cooling passage;  an arm carried by and extending radially outward from the shaft and having a first cooling passage different from the shaft cooling passage; and an exciter rotor and a permanent magnet generator rotor carried by the arm. 
 

(equivalent to the Patent Ref’s claim 14 with the recitation of “supplying liquid coolant from a rotatable shaft cooling passage to a first contained cooling passage”) 
 
3.  The electric machine assembly of claim 1 wherein the exciter rotor is positioned radially outward from the permanent magnet generator rotor. 
 
4.  The electric machine assembly of claim 1, wherein at least one of a main machine stator, a main machine rotor, the rotatable shaft, or a housing is formed by additive manufacturing. 
 



 





6.  The electric machine assembly of claim 1 wherein the exciter rotor and the permanent magnet generator rotor at least partially overlap in the axial direction relative to the rotational axis. 
 
7.  The electric machine assembly of claim 1 wherein the electric machine generates at least 1 megawatt of electrical power. 
 

 
9.  The electric machine assembly of claim 1 wherein the electric machine is a dry cavity generator. 
 
10.  The electric machine assembly of claim 12 further comprising a contained liquid cooling system including a set of cooling passages for liquid coolant to flow through. 
 
11.  The electric machine assembly of claim 10 further comprising a main machine rotor carried by the shaft and having at least one rotor pole and at least one second cooling passage located proximate to the at least one rotor pole. 
 



carried by the housing and having a third cooling passage extending through the set of stator windings. 
 
13.  The electric machine assembly of claim 13 wherein the liquid coolant is oil. 
 
14.  A method of operating an electric machine, comprising: rotating a rotatable shaft about a rotational axis, the shaft carrying an arm extending radially outward from the shaft, an exciter rotor, and a permanent magnet generator rotor;  and supplying liquid coolant from a rotatable shaft cooling 
passage to a first contained cooling passage extending through the arm to extract heat from the arm. 







15.  The method of claim 14 further comprising supplying liquid coolant to a 
second contained cooling passage extending through at least one set of stator 
windings mounted proximate to the rotatable shaft to extract heat from the at least one set of stator windings. 
 

The Patent Ref
1.  An electric machine assembly comprising: a housing;  a shaft configured to operably couple with a source of rotational force and rotate about a rotational axis and having a shaft cooling passage;  an arm carried by and 
extending radially outward from the shaft and having a first cooling passage different from the shaft cooling passage; and an exciter rotor and a permanent magnet generator rotor carried by the arm; 

 
  




2.  The electric machine assembly of claim 1 wherein the exciter rotor is positioned radially outward from the permanent magnet generator rotor. 
 
 3.  The electric machine assembly of claim 1, wherein at least one of a main machine stator, a main machine rotor, the rotatable shaft, or a housing is formed by additive manufacturing. 
 
 


 
5.  The electric machine assembly of claim 1 wherein the exciter rotor and the permanent magnet generator rotor are coplanar at a plane orthogonal to the rotational axis. 
 
6.  The electric machine assembly of claim 1 wherein the exciter rotor and the permanent magnet generator rotor at least partially overlap in the axial direction relative to the rotational axis. 
 
7.  The electric machine assembly of claim 1 wherein the electric machine generates at least 1 megawatt of electrical power. 
 

 
 9.  The electric machine assembly of claim 1 wherein the electric machine is a dry cavity generator. 
 
10.  The electric machine assembly of claim 9 further comprising a contained liquid cooling system including a set of cooling passages for liquid coolant to flow through. 
 
11.  The electric machine assembly of claim 10 further comprising a main machine rotor carried by the shaft and having at least one rotor pole and at least one second cooling passage located proximate to the at least one rotor pole. 
 



 
13.  The electric machine assembly of claim 10 wherein the liquid coolant is oil. 
 
14.  A method of operating an electric machine, comprising: rotating a rotatable shaft about a rotational axis, the shaft carrying an arm extending radially outward from the shaft, an exciter rotor, and a permanent magnet generator rotor;  and supplying liquid coolant from a rotatable shaft cooling passage to a first contained cooling passage extending through the arm to extract heat from the arm;  wherein at least one of the exciter rotor or the permanent magnet generator rotor is mounted to the arm, and wherein the exciter rotor and the permanent magnet generator rotor are 
 
15.  The method of claim 14 further comprising supplying liquid coolant to a second contained cooling passage extending through at least one set of stator windings mounted proximate to the rotatable shaft to extract heat from the at least one set of stator windings.



Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of the Patent Ref in view of ordinary skill in the art. 
The patented invention of the Patent Ref is substantially the same as the present claimed invention, except for gas turbine engine comprising: an accessory gearbox coupled to a turbine shaft of the gas turbine engine, wherein the patented electric machine assembly mounted to the assessor gearbox.  Those skilled in the art would understand that a gas turbine engine having a gearbox coupled to a turbine shaft of the gas turbine engine, and an electric machine mounted to the gear box for providing either a rotating force output, when the electric machine operates as an electric motor, or an electric power output, when the electric machine operates as an electric generator.  Such incorporating of the patented electric machine is one of obvious industrial 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834